UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6144



MATTHEW JAMES GRIFFIN,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; GENE M. JOHNSON, in
his Official capacity as Deputy Director of
the VDOC; STAN YOUNG, individually and in his
capacity as Warden of the Wallens Ridge State
Prison; MR. COUNTS, individually and in his
official capacity as Sergeant of the Wallens
Ridge State Prison; MR. HAMILTON, individually
and in his official capacity as a Sergeant of
the Wallens Ridge State Prison; MR. YATES,
individually and in his official capacity as a
Major of the Wallens Ridge State Prison,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-930-7)


Submitted:   June 26, 2003                    Decided:   July 9, 2003


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Matthew James Griffin, Appellant Pro Se. Philip Carlton Hollowell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Matthew James Griffin appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm substantially* on the reasoning of the district court.    See

Griffin v. Virginia, No. CA-02-930-7 (W.D. Va. Dec. 17, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED



     *
        We affirm Griffin’s challenges to the district court’s
dismissal of his claim that prison officials opened his incoming
legal mail outside of his presence on the ground that the prison’s
emergency mailroom procedure was reasonably related to legitimate
penological interests.    See Turner v. Safley, 482 U.S. 78, 79
(1987).


                                2